Exhibit 10.3

 

SEVERANCE BENEFITS AGREEMENT

This Severance Benefits Agreement (the “Agreement”) is made and entered into by
and between [NAME] (the “Executive”) and 3Com Corporation (“3Com” or the
“Company”), effective as of [DATE] (the “Effective Date”). 3Com and the
Executive shall each individually be referred to herein as a “Party” and
together as the “Parties.”

 

WHEREAS, the Executive is currently employed by the Company as its [TITLE] and
is eligible to receive severance benefits pursuant to the Company’s [PLAN NAME]
(as amended, the “Plan”); and

WHEREAS, the Company seeks to confirm the Executive’s eligibility for severance
benefits to ensure the continued dedication and objectivity of the Executive and
to provide the Executive with additional financial security.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree to the terms and conditions
set forth in this Agreement.

1.    Interpretation/Administration. The terms of this Agreement shall be
governed by and administered pursuant to the provisions of the Plan. To the
extent that there is any conflict between this Agreement and the terms of the
Plan, the Plan provisions shall supersede and control; provided however that,
notwithstanding any amendments to the Plan after the Effective Date, the
severance benefits for which the Executive is eligible shall not be less than
the severance benefits set forth in this Agreement.

2.    Term of Agreement. This Agreement shall be effective as of the Effective
Date and shall terminate upon the Executive’s last date of employment with the
Company (the “Termination Date”).

3.    Eligibility to Receive Severance Benefits. The Company shall provide the
Executive with the severance benefits described in Section 4 below upon the
Company’s involuntary termination of the Executive’s employment with 3Com
without Cause or the Executive’s Voluntary Termination for Good Reason, as such
terms are defined under the Plan, provided that the Executive signs and does not
revoke an agreement (the “Release Agreement”) including, but not limited to, (i)
a release of claims against the Company, its affiliates and representatives;
(ii) a non-solicitation provision prohibiting the Executive’s solicitation of
any Company employee, business opportunity, client, customer, account,
distributor or vendor for a period of one (1) year following the Termination
Date; (iii) a non-competition provision prohibiting the Executive from directly
or indirectly engaging in, participating in or having a material ownership
interest in a business in competition with the Company for a period of one (1)
year following the Termination Date; and (iv) a non-disparagement provision. The
form and language of the Release Agreement shall be determined by the Company in
its sole discretion.

4.    Severance Benefits. If the conditions provided in Section 3 above are
fully satisfied, the Executive will be entitled to receive the following
severance benefits:

A.

Severance Amounts.

i.           One (1) year of the Executive’s annualized base salary as of the
Termination Date, subject to all applicable taxes and withholdings, paid through
the Company’s regular, bi-weekly payroll practices and continuing for twelve
(12) months (twenty-four (24) Company payroll periods) following the effective
date of the Executive’s Release Agreement, provided that the Executive continues
to comply with all terms and conditions of the Release Agreement during the
twelve (12) month period; and

ii.          A pro-rated amount of the Executive’s earned incentive bonus for
the bonus period in which the Termination Date occurs, to be calculated by
multiplying the earned bonus amount (based on the Company’s actual attainment of
applicable performance metrics) by a fraction, the numerator of which shall be
the number of calendar days from the beginning of the applicable bonus period to
the Termination Date and the denominator of which shall be the number of
calendar days within the applicable bonus period, payable through the Company’s
regular bonus payment practices (but no earlier than the effective date of the
Executive’s Release Agreement) and subject to all applicable taxes and
withholdings.

B.               Health, Dental & Vision Benefits. Continuation of coverage
under the Company’s health, dental, and vision insurance plans (“Health Care
Plans”) pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) at the same level of coverage as was provided to and elected by the
Executive as of the Termination Date. If the Executive timely and properly
elects to continue coverage under the Company’s Health Care Plans in accordance
with COBRA, the Company shall continue to pay the Company-paid portion of the
premiums for the Executive’s elected coverage under the Health Care Plans until
the earlier of: (i) one (1) year from the Termination Date, or (ii) the date
upon which the Executive becomes eligible for coverage under another employer’s
group health, dental, or vision insurance plan(s). The Executive will remain
obligated to pay the unsubsidized portion of the applicable premium(s) in order
to continue Company-sponsored coverage. The Company-paid portion of any
premium(s) is subject to change at the Company’s discretion. To be eligible for
continuation of coverage under the Health Care Plans, an Executive must be
actively enrolled in the applicable Health Care Plan(s) as of the Termination
Date. For purposes of Title X of COBRA, the date of the “qualifying event” for
the Executive and his/her covered dependents shall be the Termination Date, and
each month of Company-sponsored coverage continuation provided hereunder shall
offset a month of coverage continuation otherwise due under COBRA. Upon the
expiration of the one (1) year period, the Executive will be required to pay
102% of the premium to continue Company-sponsored coverage. Any continuation of
Company-sponsored coverage shall be governed by COBRA and the terms and
conditions of the applicable plan documents.

C.   Life Insurance. Conversion of the Executive’s basic term life insurance in
effect immediately prior to the Termination Date to continue coverage until the
earlier of (i) one (1) year from the Termination Date, or (ii) the date upon
which the Executive becomes eligible for coverage under another employer’s life
insurance plan.

D.

Equity Compensation.

 

i.     Six (6) months of accelerated vesting of outstanding stock options,
restricted stock, and restricted stock units issued to the Executive that are
subject to time-based vesting. The accelerated vesting provided for herein will
be effective as of the Termination Date.

 

ii.    Extension of the exercise period for vested stock options issued to the
Executive to the earlier of: (a) one hundred and sixty-five (165) calendar days
from the Termination Date; or (b) the original term of the stock option grant.

All other compensation (including, without limitation, salary, bonuses and
commissions) and employee benefits (including, without limitation, short-term
and long-term disability insurance, Paid Time Off accrual, and vesting of equity
compensation) will cease on the Executive’s Termination Date. The payments
provided for in Section 4(A) above will not be subject to 401(k) or Employee
Stock Purchase Plan deductions. Except as provided herein, all equity
compensation grants are subject to the terms and conditions of the applicable
plan document(s).

5.         Internal Revenue Code Section 409A. Notwithstanding any other
provisions of this Agreement, if the Company reasonably determines in its
discretion that Section 409A of the Internal Revenue Code, as amended, will
result in the imposition of additional taxes or penalties based on the payment
of the benefits provided under Section 4(A) above to the Executive within the
first six (6) months following the Termination Date, the Company will modify the
payment schedule to provide that the payments will begin on the first regularly
scheduled payroll date following the expiration of six (6) months and one (1)
day after the Termination Date. If the payment schedule is modified pursuant to
this Section 5, the Executive will receive the one (1) year of annualized salary
paid through the Company’s regular payroll practices over the twelve (12)
payroll periods immediately following the expiration of six (6) months and one
(1) day after the Termination Date.

6.          At-Will Employment. The Company and the Executive hereby acknowledge
and agree that this Agreement is not intended to be and shall not be considered
a contract for a term of employment. The Parties further acknowledge and agree
that the Executive’s employment with 3Com is and shall continue to be at-will,
as defined under applicable law, and may be terminated by either Party at any
time, for any reason or no reason, with or without notice. If the Executive’s
employment terminates for any reason other than the conditions specified in
Section 2 of this Agreement, then the Executive shall not be entitled to receive
severance or other benefits under this Agreement or any severance and/or benefit
plans sponsored by the Company; provided, however, that the Executive will
remain eligible to receive benefits under the terms and conditions of the
Management Retention Agreement between the Company and the Executive (the
“Management Retention Agreement”).

7.    Entire Agreement/Integration. No agreements, representations or
understandings (whether verbal or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either Party with respect to the subject matter hereof. This Agreement
represents the entire understanding of the Parties hereto with respect to the
Executive’s eligibility to receive severance benefits from the Company and
supersedes all prior arrangements and understandings regarding such benefits;
provided, however, that the Executive shall remain eligible to receive benefits
under the Management Retention Agreement.

To the extent that Executive is eligible for or receives benefits under the
Management Retention Agreement, he/she shall not be eligible to receive any
severance benefits under this Agreement.

8.          Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the federal Employee
Retirement Income Security Act of 1974 (“ERISA”). To the extent not governed by
ERISA, the Agreement shall be interpreted under laws of the Commonwealth of
Massachusetts. The Parties hereby agree and consent to the jurisdiction of the
United States District Court for the District of Massachusetts, sitting in
Boston, Massachusetts, as the exclusive venue for settling any disputes arising
hereunder.

9.          Amendments. This Agreement may not be modified, amended,
supplemented or superseded unless by means of a written document signed by the
Executive and the Company’s President and Chief Executive Officer or General
Counsel.

10.        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

IN WITNESS WHEREOF, WHEREFORE, the Parties have read this Agreement, have
carefully considered its provisions, have had an opportunity to discuss it with
their attorneys, and attest that they are fully competent to execute this
Agreement and that they fully understand and knowingly accept its terms and
conditions in their entirety and without reservation.

3COM CORPORATION

 

R. SCOTT MURRAY

President and Chief Executive Officer

EXECUTIVE

 

 

 

[NAME]

[TITLE]

 

 

IMS_Last_Page

 

 